While I am in accord with the result reached by the majority of the court that the petitioner should recover the deceased's burial expense, I am unable to agree with the finding of said majority that the decision of the trial justice on the question of dependency should be reversed.
As noted in the majority opinion, under the circumstances of this case and under the pertinent provisions of our act the petitioner must be wholly or partially dependent for hissupport upon the deceased in order to obtain compensation from the respondent. The standard or test of such dependency in this state has been set out in the case of Dazy v. The ApponaugCo., 36 R.I. 81, which case is referred to and quoted from in the court's opinion herein. As laid down in that case, the general test of dependency upon contributions from the deceased is: "whether such contributions were needed to provide the family with the ordinary necessaries of life suitable for persons in their class and position."
This general rule is explained and further defined by the court's statement in that case as follows: "The petitioner is not bound to deprive himself of the ordinary necessaries of life to which he has been accustomed in order to absolve the respondent from the payment of damages. . . ." (italics mine) In my opinion this means that, because of an injury to an employee, a petitioner is not entitled to enjoy more of the ordinary necessaries of life than he enjoyed before that occurrence; and also means that he is not entitled to enjoy as much as before said time, if he was then enjoying more than the ordinary person in his class and position.
An examination of the rescript of the trial justice shows that, in coming to his decision, he had in mind, and apparently applied to the evidence before him, the above-mentioned standard or test as to dependency. In this respect, *Page 249 
in my opinion, he acted properly and committed no error of law which is reviewable by us. As pointed out in the majority opinion, under the workmen's compensation act our jurisdiction on appeal is limited to the review of questions of law or equity. Further, it has been held repeatedly by this court that the matter of dependency is a question of fact. Sweet v. TheSherwood Ice Co., 40 R.I. 203; Corria v. Fink Brothers,45 R.I. 80; Martin v. Narragansett Elec. Lighting Co.,49 R.I. 265. In the case last cited the court used the following language at page 267: "It was argued by counsel for the two children that there was no evidence warranting a finding that the boy was in no respect dependent upon his father. Said finding was a finding of fact. Section 6 of Article III of said chapter provides that findings of fact by the trial justice are conclusive in the absence of fraud. . . . However, it is a question of law whether there is any evidence to support a finding of fact."
It becomes necessary, then, to determine whether or not there is any legal evidence in the instant case to support the finding of the trial justice. It appears from such evidence that certain items of the petitioner's expenses were estimates or approximations. In order to reach a proper decision on the question of dependency the trial justice had the right, when he applied the said standard or test to the evidence, to determine therefrom what were the ordinary necessaries of life suitable for the petitioner, considering his class and position, and what were the necessaries to which he had been accustomed. From an examination of the transcript of the evidence herein, in my judgment it cannot be held that there was no legal evidence whatever to support the finding of the trial justice that, under the test set out in the Dazy case, the petitioner was not dependent for his support on the deceased at the time of the injury in question. *Page 250 
I am of the opinion, therefore, that the decision of the trial justice on the question of dependency should be sustained.
MOSS, J., concurs in the opinion of Mr. Justice Baker.